DETAILED ACTION
Introduction
This Final Office Action is in response to an amendment filed on December 29, 2020, for the application with serial number 16/226,219.

Claims 1-14 and 16-18 are amended.  
Claims 1-20 are pending.
Interview
The Examiner acknowledges the interview conducted on December 4, 2020, in which claim interpretation was discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims integrate the abstract idea of generating a digital survey into a practical application by using a capture device to detect emotion and generate a survey based on the emotion.  In, response the Examiner submits that the detection of emotion is part of the abstract idea.  The emotion is used to determine content to include in the survey, which amounts to a data analysis step that is part of the abstract idea of generating a digital survey.  The claims do not provide a technical solution to a technical problem.  In essence, the claims are analogous to visually observing that someone is upset, and potentially asking them, “Why are you upset?”  Such a method amounts to a method for managing personal behavior or interactions between people.  
The Applicant additionally submits that the claims use a particular machine to implement the abstract idea, which amounts to significantly more  than an abstract idea.  The Examiner respectfully disagrees.  The Applicant refers specifically to the ‘capture device,’ but a ‘capture 
35 USC §102/103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Jeffs reference, cited in the rejection of the independent claims.  All arguments with respect to the Douglas reference are moot in light of the newly cited reference.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a digital survey (as evidenced by exemplary claim 1; “generating a digital 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a ‘capture device’ and computer in claim 1; a system with a processor, storage medium and ‘capture device in independent claim 11; and a computer readable medium and ‘capture device’ in independent claim 17).  The ‘capture device’ could be an optical lens on a generic mobile computing device (see ¶[0037] and [0042]; a video file from a phone camera).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 11, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to Douglas et al. (hereinafter ‘DOUGLAS’) in view of US 2014/0143157 A1 to Jeffs et al. (hereinafter ‘JEFFS’) and US 2011/0246378 A1 to Prussack et al. (hereinafter ‘PRUSSACK’).

Claim 1 (Currently Amended)
DOUGLAS discloses a computer-implemented method (see ¶[0012]; the system may include network-enabled computer systems) comprising: receiving an image depicting a respondent from a capture device (see ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyzing the image of the respondent to identify a respondent identifier corresponding to the respondent (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyzing the image of the respondent to determine an emotion attribute to associate with the respondent identifier (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions);
generating a digital survey based on the emotion attribute by utilizing the emotion attribute to: identify content to include within the digital survey (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but JEFFS discloses, select a survey question format for the digital survey (see ¶[0034] and [0036]; if the customer is upset about the product, a cooling off period is required and an appropriate survey format and delay may be selected for the customer feedback survey.  Specific questions may be presented in an IVR survey, and a generalized survey may be presented in an email).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  JEFFS discloses design and analysis of customer feedback surveys that includes selecting an appropriate format based on sentiment.  It would have been obvious to include the selecting of format based on 
DOUGLAS does not specifically disclose, but PRUSSACK discloses, and select a distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS further discloses providing the digital survey to a client device associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric in11ion including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but PRUSSACK discloses,  by transmitting the digital survey to the client device utilizing the selected distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content item based on perceived emotion.  It would have been obvious to include the communications channel selection as taught by PRUSSACK in the system executing the method of DOUGLAS with the motivation to determine the appropriate channel with which to respond (see PRUSSACK ¶[0028]).

Claim 4 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the computer-implemented method as set forth in claim 1.
DOUGLAS further discloses wherein identifying the content to include within the digital survey based on the emotion attribute comprises determining a survey question to include within the digital survey based on the emotion attribute associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).

Claim 11 (Currently Amended)
DOUGLAS discloses a system comprising: at least one processor (see ¶[0012]; the system may include network-enabled computer systems); and
a non-transitory computer-readable storage medium comprising instructions (see again ¶[0012]; the system may include network-enabled computer systems) that, when executed by the at least one processor, cause the system to:
receive an image depicting a respondent from a capture device (see ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyze the image of the respondent to identify a respondent identifier corresponding to the respondent (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyze the image of the respondent to determine an emotion attribute to associate with the respondent identifier (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions);
generate a digital survey based on the emotion attribute by utilizing the emotion attribute to: identify content to include within the digital survey (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but JEFFS discloses, select a survey question format for the digital survey (see ¶[0034] and [0036]; if the customer is upset about the product, a cooling off period is required and an appropriate survey format and delay may be selected for the customer feedback survey.  Specific questions may be presented in an IVR survey, and a generalized survey may be presented in an email).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  JEFFS discloses design and analysis of customer feedback surveys that includes selecting an appropriate format based on sentiment.  It would have been obvious to include the selecting of format based on sentiment as taught by JEFFS in the system executing the method of DOUGLAS with the motivation to deal with an upset customer appropriately.
DOUGLAS does not specifically disclose, but PRUSSACK discloses, and select a distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
provide the digital survey to a client device associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but PRUSSACK discloses,  by transmitting the digital survey to the client device utilizing the selected distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content item based on perceived emotion.  It would have been obvious to include the communications channel selection as taught by PRUSSACK in the system executing the method of DOUGLAS with the motivation to determine the appropriate channel with which to respond (see PRUSSACK ¶[0028]).

Claim 13 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the system as set forth in claim 11.
DOUGLAS further discloses further comprising instructions that, when executed by the at least one processor, cause the system to identify the content to include within the digital survey based on the emotion attribute by determining a survey question to include within the digital survey based on the emotion attribute associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).

Claim 17 (Currently Amended)
DOUGLAS discloses a non-transitory computer readable medium storing instructions thereon (see ¶[0012] and [0014]; various network-enabled computer systems and storage media) that, when executed by at least one processor (see ¶[0012]; processors), cause a computing device (see again ¶[0012] and [0014]; various network-enabled computer systems and storage media) to: receive an image depicting a respondent from a capture device (see ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
analyze the image of the respondent to identify a respondent identifier corresponding to the respondent (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions); 
 analyze the image of the respondent to determine an emotion attribute to associate with the respondent identifier (see again ¶[0022], [0031], and [0041]; a camera using facial recognition software and facial recognition sensors to detect emotions);
DOUGLAS does not specifically disclose, but JEFFS discloses, select a survey question format for the digital survey (see ¶[0034] and [0036]; if the customer is upset about the product, a cooling off period is required and an appropriate survey format and delay may be selected for the customer feedback survey.  Specific questions may be presented in an IVR survey, and a generalized survey may be presented in an email).

DOUGLAS does not specifically disclose, but PRUSSACK discloses, and select a distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS further discloses provide the digital survey comprising the content to a client device associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).
DOUGLAS does not specifically disclose, but PRUSSACK discloses,  by transmitting the digital survey to the client device utilizing the selected distribution channel (see claims 1 and 8; determining an action in accordance with semantic analysis of a content item, where determining an action includes one or more of selecting a communications channel for communicating a response to the content item.  See also ¶[0003] and [0025]; sentiment analysis determines emotional tone).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content 

Claim 19 (Original)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the non-transitory computer readable medium as set forth in claim 17.
DOUGLAS further discloses wherein identifying the content to include within the digital survey based on the emotion attribute comprises determining a survey question to include within the digital survey based on the emotion attribute associated with the respondent identifier (see again ¶[0041]; receive trigger signals based on biometric information including facial recognition sensors or application that detect emotions; and, based on these signals, survey generator may generator one or more surveys for customer device that ask the customer if he or she needs help, has a question about a product, would like assistance from a sales representative, or other information).

Claims 2, 3, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., and US 2011/0246378 A1 to PRUSSACK et al. as applied to claim 1 above, and further in view of US 2013/0246147 A1 to Chen et al. (hereinafter ‘CHEN’).

Claim 2 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the computer-implemented method as set forth in claim 1.
wherein the survey question format comprises at least one of a multiple- choice format, slider format, open-ended-question format, ranking format, scoring format, textbox format, or a dropdown format (see ¶[0096]; survey questions may be multiple-choice , open-ended, and/or other survey format).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  CHEN discloses a system and method for providing incentives to users that includes survey questions that are multiple-choice and open-ended.  It would have been obvious to include the survey questions as taught by CHEN in the system executing the method of DOUGLAS with the motivation to provide a survey to a customer.

Claim 3 (Currently Amended)
The combination of DOUGLAS, JEFFS, PRUSSACK, and CHEN discloses the computer-implemented method as set forth in claim 2.
DOUGLAS does not specifically disclose, but PRUSSACK discloses, wherein the distribution channel comprises one of: an e-mail; an instant message; an SMS message; a social media post; or a phone call (see ¶[[015] and Table 1; communication channels include email system, postings, and audio over phone).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  PRUSSACK discloses determining a communications channel for communicating a response to a content item based on perceived emotion.  It would have been obvious to include the communications channel selection as taught by PRUSSACK in the system executing the method of DOUGLAS with the motivation to determine the appropriate channel with which to respond (see PRUSSACK ¶[0028]).

Claim 12 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the system as set forth in claim 11.
The combination of DOUGLAS, JEFFS, and PRUSSACK does not specifically disclose,, but CHEN discloses, wherein the survey question format comprises at least one of a multiple-choice format, slider format, open-ended-question format, ranking format, scoring format, textbox format, or a dropdown format (see ¶[0096]; survey questions may be multiple-choice , open-ended, and/or other survey format).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  CHEN discloses a system and method for providing incentives to users that includes survey questions that are multiple-choice and open-ended.  It would have been obvious to include the survey questions as taught by CHEN in the system executing the method of DOUGLAS with the motivation to provide a survey to a customer.

Claim 18 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the non-transitory computer readable medium as set forth in claim 17.
The combination of DOUGLAS, JEFFS, and PRUSSACK does not specifically disclose, but CHEN discloses, wherein the survey question format comprises at least one of a multiple-choice format, slider format, open-ended-question format, ranking format, scoring format, textbox format, or a dropdown format (see ¶[0096]; survey questions may be multiple-choice , open-ended, and/or other survey format).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that include expressions of emotion (see ¶[0041]).  CHEN discloses a .

Claims 5, 6, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., and US 2011/0246378 A1 to PRUSSACK et al. as applied to claim 1 above, and further in view of US 2014/0128994 A1 to Hallman et al. (hereinafter ‘HALLMAN’).

Claim 5 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the computer-implemented method as set forth in claim 1.
The combination of DOUGLAS, JEFFS, and PRUSSACK does not explicitly disclose, but HALLMAN discloses, wherein identifying the respondent identifier based on the image further comprises determining a confidence level that indicates a probability that the respondent depicted within the image corresponds to the respondent identifier (see ¶[0119]; software agent returns a facial recognition with a 70% confidence of accuracy).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results based on a threshold confidence level (see ¶[0094] and [0119]).  It would have been obvious to include the confidence level as taught by HALLMAN in the system executing the method of DOUGLAS with the motivation to decide whether to actuate or initiate particular actions based on triggers.

Claim 6 (Currently Amended)
The combination of DOUGLAS, JEFFS, PRUSSACK, and HALLMAN discloses the computer-implemented method as set forth in claim 5.
The combination of DOUGLAS, JEFFS, and PRUSSACK does not explicitly disclose, but HALLMAN discloses, wherein identifying the content to include within the digital survey is further based on the confidence level (see ¶[0039], [0054], and [0119]; software agent returns a facial recognition with a 70% confidence of accuracy.  Confidence levels can be used in deciding whether to initiate particular actions an enable complex control behaviors).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results based on a threshold confidence level (see ¶[0094] and [0119]).  It would have been obvious to include the confidence level as taught by HALLMAN in the system executing the method of DOUGLAS with the motivation to decide whether to actuate or initiate particular actions based on triggers.

Claim 14 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the system as set forth in claim 11.
The combination of DOUGLAS, JEFFS, and PRUSSACK does not explicitly disclose, but HALLMAN discloses, further comprising instructions that, when executed by the at least one processor, cause the system to: identify the respondent identifier based on the image by determining a confidence level that indicates a probability that the respondent depicted within the image corresponds to the respondent identifier (see ¶[0119]; software agent returns a facial recognition with a 70% confidence of accuracy).


Claim 15 (Original)
The combination of DOUGLAS, JEFFS, PRUSSACK, and HALLMAN discloses the system as set forth in claim 14.
DOUGLAS does not explicitly disclose, but HALLMAN discloses, wherein identifying the content to include within the digital survey is further based on the confidence level (see ¶[0039], [0054], and [0119]; software agent returns a facial recognition with a 70% confidence of accuracy.  Confidence levels can be used in deciding whether to initiate particular actions an enable complex control behaviors).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results based on a threshold confidence level (see ¶[0094] and [0119]).  It would have been obvious to include the confidence level as taught by HALLMAN in the system executing the method of DOUGLAS with the motivation to decide whether to actuate or initiate particular actions based on triggers.

Claim 20 (Original)
the non-transitory computer readable medium as set forth in claim 17.
The combination of DOUGLAS, JEFFS, and PRUSSACK does not explicitly disclose, but HALLMAN discloses, wherein identifying the respondent identifier based on the image further comprises determining a confidence level that indicates a probability that the respondent depicted within the image corresponds to the respondent identifier (see ¶[0119]; software agent returns a facial recognition with a 70% confidence of accuracy).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes facial recognition software (see ¶[0031]).  HALLMAN discloses a logical sensor platform with facial recognition technology that publishes results based on a threshold confidence level (see ¶[0094] and [0119]).  It would have been obvious to include the confidence level as taught by HALLMAN in the system executing the method of DOUGLAS with the motivation to decide whether to actuate or initiate particular actions based on triggers.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., and US 2011/0246378 A1 to PRUSSACK et al. as applied to claim 1 above, and further in view of US 2012/0262296 A1 to Bezar (hereinafter ‘BEZAR’).

Claim 8 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the computer-implemented method as set forth in claim 1.
DOUGLAS additionally discloses further comprising: receiving, from the client device associated with the respondent identifier, a digital survey response to the content of the digital survey (see abstract; a survey response receiver that receives a response to the survey). 
determining a reliability score of the digital survey response based on the emotion attribute associated with the respondent identifier (see ¶[0023]; analyze one or more facial parameters by applying any of numerous speech stress methodologies and emotional-recognition methodologies to distinguish a high or low probability of credibility).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication, including facial recognition software (see ¶[0017] and [0031]).  BEZAR discloses a user intent analysis system that includes analyzing responses for credibility based on emotion.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the emotional analysis as taught by BEZAR in the system executing the method of DOUGLAS with the motivation to determine credibility of a response.  

Claim 16 (Currently Amended)
The combination of DOUGLAS, JEFFS, and PRUSSACK discloses the system as set forth in claim 11.
DOUGLAS additionally discloses further comprising instructions that, when executed by the at least one processor, cause the system to: receive, from the client device associated with the respondent identifier, a digital survey response to the content of the digital survey (see abstract; a survey response receiver that receives a response to the survey). 
The combination of DOUGLAS, JEFFS, and PRUSSACK does not specifically disclose, but BEZAR discloses, and 
determine a reliability score of the digital survey response based on the emotion attribute associated with the respondent identifier see ¶[0023]; analyze one or more facial parameters by applying any of numerous speech stress methodologies and emotional-recognition methodologies to distinguish a high or low probability of credibility).
.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., and US 2011/0246378 A1 to PRUSSACK et al., and US 2014/0128994 A1 to HALLMAN et al.as applied to claims 1 and 5 above, and further in view of US 2014/0379340 A1 to Timen et al. (hereinafter ‘TIMEN’).

Claim 7 (Currently Amended)
The combination of DOUGLAS, JEFFS, PRUSSACK, and HALLMAN discloses the computer-implemented method as set forth in claim 5.
DOUGLAS does not explicitly disclose, but HALLMAN discloses, further comprising: determining whether the confidence level meets a threshold value (see ¶[0039] and [0094]; a confidence module is used to set or adjust thresholds or confidence levels for probability-based translations and used to actuate or initiate particular actions). 
The combination of DOUGLAS, JEFFS, PRUSSACK, and HALLMAN does not specifically disclose, but TIMEN discloses, if the confidence level meets the threshold value, identifying a first set of questions to include in the digital survey (see ¶[0060]; a voice biometric confidence score that is at or above a first threshold may correspond to a first number of questions); and 
if the confidence level does not meet the threshold value, identifying a second set of questions to include in the digital survey, wherein the first set of questions comprises fewer questions than the second set of questions (see ¶[0060]; a voice biometric confidence score that is at or above a second threshold less than the first threshold may correspond to a second number of questions, which may be greater than the first number of questions).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication, including facial recognition software (see ¶[0017] and [0031]).  HALLMAN discloses a logical sensor platform with facial1 recognition technology that provides a confidence level for facial recognition (see ¶[0094] and [0119]).  It would have been obvious to ask a number of questions based on confidence level as taught by HALLMAN in the system executing the method of DOUGLAS with the motivation to efficiently and accurately authenticate customers and improve confidence.
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication, including facial recognition software (see ¶[0017] and [0031]).  HALLMAN discloses a logical sensor platform with facial1 recognition technology that provides a confidence level for facial recognition (see ¶[0094] and [0119]).  TIMEN discloses utilizing voice biometrics that includes selecting authentication questions based on a confidence score.  It would have been obvious to select the questions based on the confidence score as taught by TIMEN in the system executing the method of DOUGLAS and HALLMAN with the motivation to authenticate a user according to a certain level of confidence.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., and US 2012/0262296 A1 to BEZAR as applied to claims 1 and 8 above, and further in view of US 2018/0260825 A1 to Rashid et al. (hereinafter ‘RASHID’).

Claim 9 (Currently Amended)
The combination of DOUGLAS, JEFFS, PRUSSACK, and BEZAR discloses the computer-implemented method as set forth in claim 8.
The combination of DOUGLAS, JEFFS, PRUSSACK, and BEZAR does not specifically disclose, but RASHID discloses, wherein determining the reliability score of the digital survey response comprises: determining a sentiment of the digital survey response (see ¶[0013]-[0014]; validate sentiments based on different data sources, where one data source is context.  See also ¶[0025]; expressing an emotional sentiment.  See also ¶[0052]-[0053]; generate a confidence score for sentiments); and 
comparing the sentiment of the digital survey response to the emotion attribute associated with the respondent identifier (see again ¶[0013]-[0014]; validate sentiments based on different data sources, where one data source biometric data.  See also ¶[0019]; facial features as determined from an image).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication and emotion detection (see ¶[0041]).  RASHID discloses feedback determination from event attendees that includes validation of emotional sentiment.  It would have been obvious to include the validation of emotional sentiment as taught by RASHID in the system executing the method of DOUGLAS with the motivation to validate accuracy of responses and sentiment (see Rashid ¶[0012]).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0193794 A1 to DOUGLAS et al., US 2014/0143157 A1 to JEFFS et al., US 2011/0246378 A1 to PRUSSACK et al., and US 2012/0262296 A1 to BEZAR as applied to claims 1 and 8 above, and further in view of US 10,013,492 B1 to Petts et al. (hereinafter ‘PETTS’).

Claim 10 (Currently Amended)
The combination of DOUGLAS, JEFFS, PRUSSACK, and BEZAR discloses the computer-implemented method as set forth in claim 8.
The combination of DOUGLAS, JEFFS, PRUSSACK, and BEZAR does not specifically disclose, but PETTS discloses, further comprising: receiving, from an administrator device, a request for a digital survey result report (see abstract col 3, ln 42-49; receive data and respond to requests for analysis and reporting.  Reponses may include recommendations); and 
withholding the inclusion of the digital survey response within the digital survey result report based on the reliability score of the digital survey response (see col 16, ln 4-14; recommendations may be filtered based on credibility scores).
DOUGLAS discloses a system and method for generating real-time customer surveys based on trigger events that includes biometric authentication, including facial recognition software (see ¶[0017] and [0031]).  BEZAR discloses a user intent analysis system that includes analyzing responses for credibility based on emotion.  PETTS discloses categorization based on a user questionnaire that includes recommendations that may be filtered based on a credibility score.  It would have been obvious to include the filtering as taught by PETTS in the system executing the method of DOUGLAS and BEZAR with the motivation to include accurate and credible responses to surveys.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624